 326DECISIONS OF NATIONAL LABOR RELATIONS BOARDLeisure Hills Health Centers, Inc. and United Steel-workers of America,AFL-CIO,CLC, Petitioner.Case 38-RC-1229April 30, 1973DECISION ON REVIEWBy CHAIRMAN MILLER AND MEMBERS FANNING ANDJENKINSOn November 15, 1972, the Regional Director forRegion 13 issued a Decision and Direction of Electionin the above-entitled proceeding, wherein he foundappropriate a unit of employees at the Employer'snursing home, excluding licensed practical nurses(LPN's) as supervisors. Thereafter, in accordancewith Section 102.67 of the National Labor RelationsBoard Rules and Regulations, Series 8, as amended,the Petitioner filed a timely request for review of theRegional Director's Decision on the ground,inter alia,that, in finding the LPN's to be supervisors, he madefindings of fact which are clearly erroneous and de-parted from officially reported Board precedent. TheEmployer filed an opposition thereto.By telegraphic order dated January 9, 1973, theNationalLaborRelationsBoardgranted thePetitioner's request for review and stayed the electionpending decision on review.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the entire record in thiscase with respect to the issues under review and makesthe following findings:The Petitioner requested a broad unit of employeesat the Employer's Kewanee, Illinois, nursing homefacility, including LPN's. The Regional Director con-cluded that the LPN's are supervisors on the basis thatthey responsibly direct the work of nurses aides andhave an effect upon the aides' retention in employ-ment and periodic wage increases. The Petitioner con-tends that the evidence does not support thesefindings.We agree.The Employer is engaged in the business of provid-ing skilled nursing and convalescent care. TheEmployer's facility is headed by an administrator andan assistant administrator. Nursing care is the respon-sibility of the director of nursing and her assistant,both of whom are registered nurses. In the absence ofthe director and her assistant, a house supervisor is incharge of the facility. The director and her assistantare present on the morning shift. A registered nurseis the usual house supervisor on the second shift, anda licensed practical nurse is the house supervisor onthe night shift.The LPN's employed at the Employer's facility fallinto two categories: those who have fulfilled the edu-cational requirements for a license by experience, re-ferred to as "LPN's by waiver," and those whobecome licensed by virtue of their education, desig-nated "LPN's by education." An LPN by waiver isprohibited by state regulation from serving as housesupervisor.Each LPN has approximately five nurses aides un-der her direction. At the beginning of each shift theLPN makes room assignments to aides. The aides arefamiliar with the work to be done and follow a stan-dard procedure for each room assigned to them. Inaddition to the nursing procedures they follow, theLPN's perform some duties regularly performed byaides.Any nonroutine problem relating to aides orpatients is referred to the house supervisor.The LPN's have no authority to reward or disci-pline aides. Although the LPN's fill out evaluationforms on the aides assigned to them which includerecommendations for continued employment andwage increases, any action on these recommendationsand evaluations is based on an independent investiga-tion by admitted supervisors. Likewise, the LPN'shave no authority to hire or discharge aides and anyrecommendations they may make for such action areindependently investigated by the director of nursingand the administrator.'An LPN, when assigned as house supervisor in theabsence of the director of nursing or her assistant,exercisesindependent judgment in the direction of theoperations of the Employer's facility. Therefore, con-trary to the Petitioner's contention, the LPN regularlyassigned as house supervisor on the night shift is asupervisor as defined in the Act. However, there is noshowing that other LPN's have or exercise supervisoryauthority over the aides working with them. While theLPN's on occasion direct and assign work to aides,the record does not show that they do soin a mannerrequiring the exercise of independent judgment, butthat such directions and assignments are made pur-suant to established procedures or are dictated by theneeds of patients. Nor do they hire, discharge, pro-mote, reward, or discipline aides or effectively recom-mend such action. Upon this evidence, we concludethat such LPN's are not supervisors as defined in the'Although LPN job descriptions as modified by the Employerafter theinstant petition wasfiled indicate that LPN's possess supervisory authority.including authority to discharge aides, the evidence shows thatLPN's hadnever been informedthat they had such authorityand have never in factexercised it Indeed,as indicatedabove,no actions affecting the status ofemployees are taken without an independent investigation by admitted su-pervisors203 NLRB No. 46 LEISUREHILLS HEALTH CENTERS327Act .2 As the recordshows thattheyhaveduties verysimilar to other employees,such as aides,who areincluded in the unit,it is obviousthat theyhave suffi-cient interests in common with other nursing homeemployees sought to be represented herein?We shalltherefore include them in the appropriate unit, as de-2Diversified Health Services, Inc. d/b/a ConvalescentCenter of Honolulu,180 NLRB461;JacksonManor NursingHome Inc. and/orIssacMizrahtd/b/a/JacksonManor Nursing Home,Snapper Creek Nursing Home and ArchCreekNursingHome,194 NLRB 892.3This case is distinguishable fromMadeiraNursing Center,Inc,203NLRB No. 40,where we excluded nonsupervisoryLPN's froma nursinghome unit in accord with the petitioner's request Here the Petitioner hasrequested the inclusionof the LPN's,and no union is seeking to representthem separately.Moreover,here,as above indicated,it has been shown thatLPN'shave duties and interests in commonwithother employees in the unitsought,while inMaderathe LPN's did not performnurses aides duties assuch and we found thatthe LPN's had a substantial community of interestsseparate and distinct from the broaderone theyshared with the employeessought.scribed below:All full-time and regular part-time nurses aides,LPN's, laundry employees, kitchen employees,housekeeping employees,maintenanceemploy-ees and activity employees employed by the Em-ployer at its location at Kewanee, Illinois, butexcluding all registered nurses, chief cook, activi-ty director, head housekeeper, head maintenanceman, head of laundry, office clerical employees,professional employees and supervisors as de-fined in the Act, and all other employees.Accordingly, we shall remand thecaseto the Re-gional Director for the purpose of conductingan elec-tionpursuant to his Decision and Direction ofElection, as modified herein, except that the payrollperiod for determining eligibility shall be that imme-diately preceding the date ofissuance.[Excelsiorfoot-note omitted from publication.]